|!NORRIS, J.,
concurring.
I respectfully concur. I agree that on the instant record, these two forgeries appear to be part of a common scheme or *1100plan; however, they occurred 10 days apart and may well constitute separate criminal acts. See, State v. Lewis, 567 So.2d 726 (La.App. 2 Cir. 1990), writ denied 575 So.2d 364 (1991). On remand, the District Court may be able to articulate “particular justification” for imposing consecutive sentences in accord with La. C.Cr.P. art. 883, and we should not exclude this sentencing option.